Citation Nr: 1342456	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  12-24 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Indianapolis, Indiana.  

In June 2013, the Veteran appeared at a Board videoconference hearing at the RO before  the undersigned Veterans Law Judge who was presiding in Washington, DC.  A transcript of the hearing is of record.  Following the hearing, the Veteran submitted additional medical evidence along with the appropriate waiver of original jurisdiction review for the submitted evidence.  


FINDINGS OF FACT

1.  The Veteran currently has bilateral hearing loss disability that meets the criteria of 38 C.F.R. § 3.385. 

2.  The Veteran currently has tinnitus.

3.  The Veteran was exposed to acoustic trauma during service.

4.  The Veteran's bilateral hearing loss is related to the acoustic trauma in service.

5.  The Veteran's tinnitus is related to the acoustic trauma in service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  In this case, because the Board is granting the full benefits (service connection) sought on appeal, the claims are substantiated, and there are no further VCAA duties or duties to explain compliance with the VCAA.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Here, bilateral sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); tinnitus is not.  Therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claim for service connection for hearing loss.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Pursuant to 38 U.S.C.A. § 1154(b) with respect to combat veterans, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).

38 U.S.C.A.§ 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Tinnitus

The Veteran contends that he was exposed to loud noises from the firing of weapons on a daily basis while in service, that he was also exposed to grenade explosions as part of training and during combat situations, and that he was not provided proper ear protection in service.  He has testified that tinnitus began in service, and that he still experiences the same symptoms of tinnitus to this day.  

After a review of all the evidence, lay and medical, the Board finds that the evidence shows that the Veteran was exposed to loud noises during his period of active service.  The Veteran has written and testified that he was exposed to loud noises in service.  The Veteran's military occupational specialty (MOS) was that of a light weapons infantryman.  The Veteran is competent to report noise exposure during service, although he did not report loud noise exposure during service or complain of tinnitus during service.  

The Board finds that the Veteran currently has a disability of bilateral tinnitus.  The Veteran has reported that he has a current disability of bilateral tinnitus, which is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  On the question of whether the Veteran currently has tinnitus, tinnitus was also indicated at the time of his June 2012 VA examination and in an August 2013 private audiological report submitted in support of the claim.  

Finally, the Board finds that the evidence is in equipoise on the question of whether the Veteran's bilateral tinnitus is related to his period of active service.  There is both unfavorable and favorable evidence regarding the question of whether the Veteran has tinnitus causally related to the period of active service.  The unfavorable evidence includes that the Veteran's service treatment records (STRs) reflect no complaint, finding, or diagnosis of tinnitus.  There is also no post-service evidence of complaints, findings, or diagnosis of tinnitus until the Veteran filed the current claim for service connection for tinnitus.  After service, the Veteran filed other claims for service connection but did not mention or claim service connection for tinnitus at that time. 

The favorable evidence includes the Veteran reporting that he experienced noise exposure during service and that he has experienced tinnitus since service.  The Veteran has also submitted an affidavit from someone who has known him since 1961 who noted that the Veteran had no problems with tinnitus prior to service and that the Veteran complained of ringing in his ears shortly after basic training.  The Veteran testified as to having had tinnitus on a continuous basis since service.  

The favorable evidence also includes the August 2013 private audiologist opinion.  Following a review of the Veteran's records and an interview of the Veteran, the audiologist opined that tinnitus was directly related to the noise exposure in service.  In support of the opinion, the audiologist referenced the weapons that the Veteran used in service and his reports of continuous tinnitus since service.  

While the Board notes that the June 2012 VA examiner indicated that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure, this was based, in part, on the examiner's notation that the Veteran's complaints of tinnitus were first noted more than 44 years following service.  This 44 year history of being symptom free for tinnitus as recorded is in contradiction to, and outweighed by, the statements and testimony from the Veteran, as well as the sworn statement from an individual who has known the Veteran since 1961.  Thus, the June 2012 VA examiner's opinion is based upon a faulty factual premise that diminishes the probative value of the opinion.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinion based on an inaccurate lay history that had been weighed and rejected is of no probative value).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss

The Veteran contends that he currently suffers from bilateral hearing loss due to military noise exposure.  He asserts that he was exposed to the loud noise of artillery fire and grenades while performing his duties as a light weapons infantryman and during periods of combat while in Vietnam.  

First, the Board finds that the Veteran currently has a bilateral sensorineural hearing loss disability for VA purposes.  With respect to bilateral hearing loss, the June 2012 VA audiogram shows that pure tone thresholds, in decibels (dB), were as follows: 15, 10, 15, 40, and 40 for the right ear and 15, 10, 20, 55, and 50 for the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  The speech recognition score on Maryland CNC Testing was 98 percent in the right ear and 94 percent in the left ear.  The audiologist diagnosed sensorineural hearing loss (in the frequency of 500-4000 Hz) bilaterally.  Thus, the evidence establishes current bilateral sensorineural hearing loss disability (audiometric test scores of 40 decibels or greater for the left and right ear) that meets the standards of 38 C.F.R. § 3.385. 

The Board next finds that the Veteran was exposed to acoustic trauma during service.  This finding is supported by the Veteran's statements that he was exposed to artillery fire, to include grenade explosions, as part of his duties as light weapons infantryman and during combat while in Vietnam.  This is consistent with the 
DD Form 214, which lists the Veteran's military occupational specialty (MOS) as light weapons infantry.  The Board finds that the Veteran's competent lay account of having been exposed to military noise is consistent with the circumstances, conditions, and hardships of his service and is, therefore, credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As such, the Board finds in-service acoustic trauma.

Given the Board's findings of current bilateral sensorineural hearing and exposure to acoustic trauma while in service, the remaining question for consideration is whether the Veteran's current bilateral sensorineural hearing loss disability is related to the recognized in-service noise exposure.  The Board finds that the evidence is in equipoise on the question of whether the Veteran's bilateral sensorineural hearing loss is related to his period of active service.  There is both unfavorable and favorable evidence regarding the question of whether the Veteran has sensorineural hearing loss related to the period of active service.  

The unfavorable evidence includes that the Veteran's STRs reflect no complaint, finding, or diagnosis of hearing loss.  There is no post-service evidence of complaints, findings, or diagnosis of bilateral hearing loss until the Veteran filed the current claim for service connection for hearing loss.  After service, the Veteran filed other claims for service connection but did not mention or claim service connection for hearing loss at that time. 

The favorable evidence includes the Veteran reporting that he experienced noise exposure during service and that has experienced hearing loss since service.  The Veteran has submitted an affidavit from someone who has known him since 1961 who reported that the Veteran had no problems with hearing loss prior to service and that the Veteran complained of hearing loss shortly after his release from service, which the Veteran attributed to firing numerous weapons while in service.  The Veteran submitted an affidavit from his wife, whom he had known since 1980, wherein she indicated that the Veteran had had hearing loss since she had known him.  The Veteran has testified as to having had hearing loss on a continuous basis since service.  

The favorable evidence includes the August 2013 opinion from a private audiologist, who, following a review of the claims folder and an interview of the Veteran, stated that the Veteran's hearing loss was related to his military service.  She assessed that, although the audiogram upon separation from service was within normal limits, the hearing configuration was consistent with exposure to repeated loud noise without ear protection and this exposure may have predisposed the Veteran's hearing to future deterioration.  While the Board notes that the June 2012 VA examiner indicated that it was less likely than not that the Veteran's hearing loss was caused by or a result of an event in military service, the rationale for the opinion was based solely upon the scores of the in-service audiological evaluations, with no reference to the Veteran's in-service noise exposure.  Considering the above, the opinions set forth by the private and VA examiner are at least in equipoise.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus loss is granted.  

Service connection for bilateral hearing loss is granted.  




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


